

116 S4911 IS: To amend the Internal Revenue Code of 1986 to extend the exclusion for compensation for injuries or sickness to encompass posttraumatic stress disorder, and for other purposes.
U.S. Senate
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4911IN THE SENATE OF THE UNITED STATESNovember 18, 2020Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend the exclusion for compensation for injuries or sickness to encompass posttraumatic stress disorder, and for other purposes.1.Exclusion for compensation for posttraumatic stress disorder(a)In generalParagraph (2) of section 104(a) of the Internal Revenue Code of 1986 is amended by striking sickness and inserting sickness or posttraumatic stress disorder.(b)Conforming amendmentThe last sentence of section 104(a) of the Internal Revenue Code of 1986 is amended by striking shall not apply and inserting shall not apply to posttraumatic stress disorder or.(c)Effective dateThe amendments made by this section shall apply to compensation received after the date of the enactment of this Act.